       Case 2:17-cv-00109-JJT Document 87 Filed 03/12/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Iris Spedale, et al.,                             No. CV-17-00109-PHX-JJT
10                  Plaintiffs,                        ORDER
11   v.
12   Constellation Pharmaceutical Incorporated,
13                  Defendant.
14
15          Pursuant to the Stipulation of Dismissal with Prejudice (Doc. 86),
16          IT IS HEREBY ORDERED granting the Stipulation of Dismissal with Prejudice

17   (Doc. 86).
18          IT IS FURTHER ORDERED dismissing all claims by Plaintiff Daniel Spedale

19   which were asserted or could have been asserted in this matter as against Defendant

20   Constellation Pharmaceuticals, Inc., with prejudice. All parties to bear their own costs.
21          Dated this 12th day of March, 2020.
22
23                                          Honorable John J. Tuchi
                                            United States District Judge
24
25
26
27
28
